Deen, Presiding Judge.
This drug bust took place in the Atlanta Hartsfield International Airport on August 4, 1988, when the appellant was caught concealing almost one kilogram of cocaine under her brassiere and in the crotch area of her pants. Following a bench trial, she was convicted of trafficking in cocaine, and this appeal resulted.
The sole contention on appeal is that the trial court erred in denying the appellant’s motion to suppress the evidence seized during the search of her person at the airport. The fact that she came from the drug source city of Miami, that she carried a tote bag apparently containing little or no clothing, and that there was something misshapen about her large breasts aroused the suspicions of DEA agent Paul Markonni and a City of Atlanta police officer assigned to the DEA drug task force. When approached by Markonni and the officer, the appellant produced her one-way plane ticket and her identification showing her real name, and, according to the police officer, consented to their request for permission to search her and her tote bag. The appellant denied such consent. Markonni searched the bag, while the officer searched the appellant and discovered the concealed cocaine.
A valid consent to a search eliminates the need for probable cause, and the trial court’s rulings on disputed facts and credibility are accepted by this court unless clearly erroneous. Borda v. State, 187 Ga. App. 49, 50 (369 SE2d 327) (1988). The trial court’s findings in this case were not clearly erroneous. The appellant’s reliance upon Rebeiro v. State, 186 Ga. App. 518 (367 SE2d 857) (1988), is misplaced, as that case did not involve a consent to search.

Judgment affirmed.


Birdsong and Benham, JJ., concur.